DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference numeral “120a” in fig. 4, and reference numeral “125” in fig. 5 are missing from the specification.  
Furthermore, the drawings are objected to because the reference numeral “1” in fig. 1 should be accompanied by a lead line, and the underline should be removed, since underline is reserved for surfaces and cross sections. Reference numeral “1” in figs. 2, 15, and 18-19, reference numeral “10” in fig. 5, reference numeral “20” in fig. 7, reference numeral “40” in fig. 8, reference numeral “25(45)” in figs. 9-10, reference numeral “20(40)” in figs. 11-12, reference numeral “30” in fig. 16, reference numeral “50” in fig. 17, reference numeral “60” in fig. 20 and reference numeral “3” in fig. 21 are objected to for the same reason. See 37 C.F.R. 1.84 (q). 
Furthermore, the drawings are objected to because in fig. 4, there are a plurality of structures, however, some form of connection such as a bracket or a connecting axis is missing, the structure of “30” is not attached to the rest of the assembly. If the structures are not part of the same assembly, then “30” should be in a separate figure. See 37 C.F.R. 1.84 (h)(1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In Claim 6, line 6, the term “The second air cleaner includes” is suggested to be changed to --the second fixing part includes-- in order to fix typographical error. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “fragrance module” (claim 13, line 2), the term “module” is a generic place holder, and the functional language is “fragrance”, given the context, the function of the module involves carrying, emitting or producing fragrance. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “wherein the fan module sucks in the outside air and the filter module filters the sucked in outside air” (lines 6-7) is unclear as to which fan module and filter module the claim is trying to refer to, the fan module and filter module of both the first air cleaner and the second air cleaner? Or just the fan module and filter module of the first air cleaner or the second air cleaner. 
Regarding claim 13, the limitation “is at least one of a fragrance module and an ionizer” (lines 1-2) is unclear as to what the metes and bounds of the limitation is, is the applicant trying to claim at least one of a fragrance module and at least one of an ionizer, or an ionizer and at least one of a fragrance module or is the applicant intention is to pick at least one from the list of fragrance module, ionizer. 
Regarding claim 14, the limitation “by a predetermine distance or less” (lines 3 and 5) is unclear as to what limitation or parameter the term “less” is referring to, specifically, less than what?
Any remaining claims are rejected for their dependency on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Templeton et al. (US 2004/0003810).

    PNG
    media_image1.png
    1007
    921
    media_image1.png
    Greyscale


Regarding claim 1, Templeton discloses a mask device (10, figs. 1-3, paragraph 0029) comprising: a mask body (12, 42, and 34, see Fig. 1, Fig. 3) provided with at least one inlet (inlet is where air flow from 22 enter 42 into 34, see figs. 1-3) and at least one outlet located below the inlet (outlet is the outlet of 34 that enters into 12, see figs. 1-3, paragraph 0041, depending on how the user orient his/her head, the outlet can be located below the inlet, for example if the user is lying in a supine position), a first air cleaner (24, 26, and 38 on the right, see figs. 1-3) and a second air cleaner (24, 26, and 38 on the left, see figs. 1-3) for filtering outside air sucked in from an outside environment and supplying the filtered air through the mask body to the air inlet (see fig. 6, paragraph 0041), the first air cleaner coupled to one side of the mask body and the second air cleaner coupled to an other side of the mask body (see the annotated-Templeton fig. 3 above), a first fixing part (22 on the right side, see the annotated-Templeton fig. 3 above) and a second fixing part (22 on the left side, see the annotated-Templeton fig. 3 above), the first fixing part for coupling the first air cleaner to the mask body and the second fixing part for coupling the second air cleaner to the mask body (see the annotated-Templeton fig. 3 above with reference to fig. 6, see paragraphs 0030-0031). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 2004/0003810), in view of Feasey (US 2018/0296864).
Regarding claim 2, Templeton discloses that each of the first air cleaner (24, 26, and 38 on the right, see figs. 1-3) and the second air cleaner (24, 26, and 38 on the left, see figs. 1-3) includes a cleaner body (24) including a flow space (space in 24, see fig. 6), a filter module (26, figs. 1-6) that is disposed in the air flow space (see fig. 6), but fails to disclose a fan module that is disposed in the air flow space, wherein the fan module sucks in the outside air and the filter module filters the sucked in outside air.
However, Feasey teaches a mask device (entire device in fig. 7) having an air cleaner (10, 16, and 9, fig. 7) whose flow space accommodates a fan module (16, see fig. 7 and paragraphs 0184 and 0187-0188) disposed in the air flow space and sucks in the outside air and a filter module (see filter 10 in paragraph 0185) filters the sucked air and a battery (9) (see Fig. 7, paragraphs 0194-0195).  
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask device of Templeton so that each of the first and second air cleaners of Templeton to have a fan module and a battery, as taught by Feasey, in order to provide a positive pressure to the user thereby making it easier for the user to breathe. 

    PNG
    media_image2.png
    909
    883
    media_image2.png
    Greyscale

Regarding claim 4, the modified Templeton discloses a first duct and a second duct (see the annotated-Templeton fig. 6 above, the first duct is the structural portion of 24 that channels the filtered air into the air flow space), wherein the first duct channels the filtered air into the air flow space of the first air cleaner to the mask body, and the second duct channels the filtered air in the air flow space of the second air cleaner to the mask body (see the annotated-Templeton fig. 6 above, the first and second ducts would be channeling the filtered air into the air flow space of the first and second air cleaners to the mask body as shown, wherein the space within 24 from inlet to outlet would be the air flow space). 
Regarding claim 5, the modified Templeton discloses that the at least one inlet comprises a first inlet and a second inlet (see the annotated-Templeton fig. 6 above, the inlet is inlet formed by 42), the mask body comprises a first flow passage and a second flow passage, wherein the first flow passage couples the first duct to the first inlet, and the second flow passage couples the second duct to the second inlet (see the annotated-Templeton fig. 6 above with reference to figs. 1-3, as shown the first flow passage couples the first duct to the first inlet and the second flow passage would couple the second duct to the second inlet).
Regarding claim 6, the modified Templeton discloses that the first air cleaner includes the first duct (see the annotated-Templeton fig. 6 above with reference to figs. 1-3), the second air cleaner includes the second duct (see the annotated-Templeton fig. 6 above with reference to figs. 1-3), the first fixing part (22 on the right, see figs. 1-3 of Templeton), but fails to disclose that the first fixing part includes a first duct insertion hole for detachably receiving the first duct of the first air cleaner; and the second air cleaner includes a second duct insertion hole for detachably receiving the second duct of the second air cleaner.
However, Templeton teaches in embodiment of fig. 11, a fixing part (122) comprises a duct insertion hole (hole at inlet end of 122 that detachably receive a duct at the end of 124, see fig. 11, paragraph 0047) for detachably receiving a duct of an air cleaner (124 and components inside of 124, see figs. 10-11). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the first fixing and second fixing parts and the first and second air cleaners of the modified Templeton to have the first and second fixing parts of the modified Templeton to have the duct insertion hole being detachably receiving the duct of the first and second air cleaners of the modified Templeton as taught by Templeton in figs. 10-11 for the purpose of providing a removable coupling which would provide the benefit of allowing ease of replacement and repair of parts. 	Regarding claim 7, the modified Templeton discloses that the first air cleaner and the second air cleaner are foldable with respect to the mask body, the first air cleaner and the second air cleaner folds to a breathing space of the mask body corresponding to a space where a user’s nose and mouth are positioned (see paragraph 0031 of Templeton, Templeton discloses that the inlet pipes 16 fold in a manner similar to the folding action of the arms of a pair of glasses due to the flexible end 22, as shown in figs. 1-2, if end 22 is flexible, 16 would be able to fold to a breathing space of the mask body corresponding to a space where a user’s nose and mouth are positioned). 
Regarding claim 8, the modified Templeton discloses that the mask body includes a frame (12 and 34 of Templeton, see figs. 1-3 and 6 of Templeton) including the at least one inlet and at least one outlet (see outlet located at 19 in fig. 6 of Templeton and see inlet of 34 in fig. 3, the inlet redefined to be the opening of 34 that coupled to 42); and a front cover (42 of Templeton, see figs. 1-3 and 6 of Templeton) coupled to the frame and forming an outer appearance of the frame (see figs. 1-3 and 6 of Templeton). 
Regarding claim 9, the modified Templeton discloses the frame (12 and 34 of Templeton) includes a recess at both end portions of the frame (see the annotated-Templeton fig. 6 above) and the front cover (42 of Templeton) includes a recess at both end portions of the front cover; and the recess of the frame and the front cover at respective end portions form a fixing recess in which the first fixing part and the second fixing part are respectively coupled to (see the annotated-Templeton fig. 6 above, as shown, the recess at respective end portions of 34 and recess at respective end portions of 42 forms a fixing recess and as shown, the first fixing part (22 on right of Templeton) and the second fixing part (22 on left of Templeton) are respectively coupled to the fixing recess on each side).
Regarding claim 10, the modified Templeton discloses that the mask body comprises a partition plate (19, which is located between 12/34 and 42, see fig. 6 of Templeton) between the frame (12 and 34 of Templeton) and the front cover (42 of Templeton), the partition plate forming an upper space and a lower space (upper space is space located to the right of 19 and the lower space is the space located on the left of 19, fig. 6, upper and lower are dependent on the user lying in a supine position), the first flow passage and the second flow passage are disposed in the upper space of the mask body (see the annotated-Templeton fig. 6 above), and a third flow passage is disposed in the lower space of the mask body, the third flow passage coupled to the at least one outlet (see the annotated-Templeton fig. 6 above).
Regarding claim 11, the modified Templeton discloses that the third flow passage includes at least one discharge portion for discharging air in the third flow passage to the outside environment, and at least one check valve disposed on one of the at least one discharge port and the at least one outlet for preventing air of the outside environment from entering through one of the at least one discharge port and the at least one outlet (see the annotated-Templeton fig. 6 above with reference to fig. 1 and figs. 7-8, and paragraphs 0030 and 0041 of Templeton, Templeton discloses that there is an exhaust valve, the port having the exhaust valve 20 would be part of the third flow passage, the discharge portion would be the portion that comprise discharge valve 20, and 20 is a check valve that is disposed on the discharge port and would prevent air from entering through the discharge port, since Templeton discloses 20 being an exhaust valve, the valve would prevent air from entering in order to allow 19 to be an inhalation valve). 
Regarding claim 12, the modified Templeton discloses a first inflow guide and a second inflow guide for dividing the upper space of the mask body into a space in which the first flow passage and the second flow passage are formed (see the annotated-Templeton fig. 6 above, see first IG and second IG (inflow guide)) and a space in which at least one component is disposed (see figs. 1-3 of Templeton, the guides are short, therefore, it would create a space that accommodate or allow the catalytic filter 48 to be disposed, wherein the catalytic filter 48 is the component). 
Regarding claim 14, the modified Templeton discloses a first separation preventing part (end of 24 that is connected to 22 on the right, see figs. 1-3 and 6 of Templeton) coupled to the first air cleaner (see rejection to claim 1) and the first fixing part (22 on the right of Templeton) for preventing separation by a predetermined distance or less, a second separation preventing part (end of 24 that is connected to 22 on the left, see figs. 1-3 and 6 of Templeton) coupled to the second air cleaner and the second fixing part for preventing separation by a predetermine distance or less (end of 24 is an end that is a physical structure, therefore, it would prevent separation by a predetermined distance, since 24 is intended to be held with 22 and 42, see figs. 1-3 and 6, paragraphs 0030 and 0035). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 2004/0003810), in view of Feasey et al. (US 2018/0296864) as applied to claim 2 above, and further in view of Curran (2018/0185677).
Regarding claim 3, the modified Templeton discloses that the cleaner body (24 of Templeton) of the first cleaner and the second cleaner each include an accommodation space, the accommodating space of one of the first cleaner and second cleaner includes a space for a battery (after the modification with Feasey, each of the first cleaner and second cleaner would have an accommodating space for battery 9 of Feasey), but fails to disclose that the accommodating space of the first cleaner includes a space for a circuit board. 
However, Curran teaches an accommodation space comprising a circuit board (28, fig. 6) and a battery (25, fig. 6, paragraph 0063). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the accommodation space of the first air cleaner and second air cleaner of the modified Templeton to have a circuit board as taught by Curran for the purpose of providing a controller to control the fan in response to the wearer’s breathing cycle, thereby increasing the battery life.  
If there is any doubt that it would be obvious to have a battery and circuit board on both the first and second air cleaners, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the accommodation space of the first air cleaner and second air cleaner such that the first cleaner includes a space for a battery and the accommodation space of the second cleaner includes a space for a circuit board, for the purpose of providing space to portably store a battery and circuit board, and since it has been held that rearranging parts of an invention involves routine skill in the art. MPEP 2144.04 VI. (C). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 2004/0003810), in view of Feasey et al. (US 2018/0296864) as applied to claim 2 above, and further in view of Jones (2015/0174435).
Regarding claim 13, the modified Templeton discloses that the at least one component (48 of Templeton) being a filter, but fails to disclose that the component is a fragrance module and an ionizer.
However, Jones teaches a component that is a fragrance module comprising a fragrance element (see filter comprising a fragrance or flavor element, see paragraph 0061 and claim 16). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the component of the modified Templeton to have the fragrance element as taught by Jones for the purpose of providing a pleasant environment for the user, by masking any foul odor that are in the air. 
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (US 2004/0003810), in view of Feasey et al. (US 2018/0296864) as applied to claim 6 above, and further in view of Gregory (6,318,369).
Regarding claim 15, the modified Templeton discloses a mask body, but fails to disclose a first catching part coupled to the first air cleaner for coupling to a user’s ear, and a second catching part coupled to the second air cleaner for coupling to the user’s another ear. 
However, Gregory teaches a first catching part (32, 42, 37 and 36, fig. 1) coupled to a mask body (14, fig. 1) for coupling to a user’s ear, and a second catching part (34, 42, 39, fig. 1) coupled to the mask body for coupling to the user’s another ear (see figs. 1-2, see col 5, lines 14-67) and eye glass (30, 53, 24, 40, and 46, figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the mask body of the modified Templeton to have the eye glass and the first and second catching parts as taught by Gregory for the purpose of providing ear protection and extra eye protection for the user, thereby increasing safety of the user (see col 5, lines 46-67 and abstract of Gregory). 
Regarding claim 17, the modified Templeton discloses that the first catching part (32, 42, 37 and 36, fig. 1 of Gregory) and the second catching part (34, 42, 39, fig. 1 of Gregory) each includes a contact part made with a material having an elasticity disposed at a part of the first catching part and the second catching part for making contact with a user’s respective ears (internal portions of 32 and 34 of Gregory that covers the user’s ears, furthermore, the portions 32 and 34 are capable of contacting the user’s respective ear, furthermore, Gregory discloses that 32 and 34 can be made from material such as rubber, see col 8, lines 24-26 of Gregory, rubber would have an elasticity). 
Regarding claim 18, the modified Templeton discloses that the first catching part (32, 42, 37 and 36, fig. 1 of Gregory) and the second catching part (34, 42, and 39, fig. 1 of Gregory) includes groove disposed at a part of the first catching part and the second catching part for receiving respective leg of an eye glass (30, 53, 24, 40, and 46, figs. 1-2 of Gregory) at the first catching part and the second catching part (the groove is the opening within 42 that accepts 40 of the eye glass, Gregory discloses in col 6, lines 24-40 that 40 telescopes within 42). 
Regarding claim 19, the modified Templeton discloses that the first catching part (redefined to be 32, 40, 37, 42 and 36, fig. 1 of Gregory) and the second catching part (redefined to be 40, 34, 42, and 39, fig. 1 of Gregory) each includes a first hanger portion (first hanger portion of the first catching part is upper portion of 37 on 32 side, and first hanger portion of the second catching part is upper 39 of 34 side, see figs. 1-2 of Gregory) and a second hanger portion (second hanger portion of the first catching part is upper portion of 40 on 32 side and second hanger portion of the second catching part is upper portion of 40 on 34 side), wherein a length adjustment part (the length adjustment part is 44 and 42 on each side, see col 6, lines 41-51 of Gregory) disposed at the first hanger portion including a hanger insertion part to receive the second hanger portion (see figs. 1-2 of Gregory, 42 receives second hanger portion 40 of Gregory), wherein the length adjusting part (44 and 42 of Gregory) adjustably receives the second hanger portion based on an adjustment of a user (see col 4, lines 41-51 of Gregory). 
Regarding claim 20, the modified Templeton discloses the first catching part (32, 36, 37, and 42 on side of 32, fig. 1 of Gregory) including a connecting part (42 on the side of 32 of Gregory), and the second catching part (34, 39 and 42 on side of 34, fig. 1 of Gregory) coupled to a coupling module (40, 46, and 24 of both side of 32 and side of 34 of Gregory, see figs. 1-2 of Gregory), wherein the connecting part (42 of Gregory) of the first catching part couples to the coupling module (see figs. 1-2 of Gregory, see col 5, line 40 to col 6, line 51 of Gregory). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6 of US Patent No. 11,376,449. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 1-2 are a broader version of the patented claims 2-6 (i.e., the instant claims 1-2 do not include the separation preventing strap as in the patented claims 2-6). In the instant claims 1-2, the device is included in the patented claims 2-6. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 1-2 do not differ in scope from the patented claims 2-6. 
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent No. 11,376,449. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claim is minor and obvious from each other. For example, the instant claim 4 is a broader version of the patented claim 3 (i.e., the instant claim 4 does not include the separation preventing strap as in the patented claim 3). In the instant claim 4, the device is included in the patented claim 3. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claim 4 does not differ in scope from the patented claim 3.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14, 16, and 17-20 of Co-pending US Patent Application No. 13/893,966. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 1 is a broader version of the co-pending claims 14, 16, and 17-20 (i.e., the instant claim 1 does not include a rear cover as in the co-pending claims 14, 16, and 17-20). In the instant claim 1, the device is included in the co-pending claims 14, 16, and 17-20. Any infringement over the co-pending claims would also infringe over the instant claim. Therefore, the instant claim 1 does not differ in scope from the co-pending claims 14, 16, and 17-20. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Virr (2012/0174922) is cited to show a respirator comprising a mask, a filter, a fan and a detachable connecting duct. 
Liu (CN 107929969) is cited to show a mask comprising an ear catching part and a first air device and a second air device. 
Seo (WO 2017/188792) is cited to show a mask having a fan and a filter, and a removable connection.
Shin (KR 10-20170111132) is cited to show a mask having a blower and filter part. 
Bak (KR 101783804) is cited to show a mask having an ear holding part and a fan and filter part.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785